In a proceeding pursuant to section 330 of the Election Law, judgment of the Supreme Court, Westchester County, dated August 27, 1971, which dismissed the petition without a hearing, reversed on the law, without costs and matter remitted to Special Term for hearing on the merits of the petition. We are of the opinion that, under the circumstances of this case and in light of the liberality of construction mandated by section 330 of the Election Law, the errors complained of were not -substantial; there was sufficient compliance with the statute; and a hearing should be had on the merits of the petition. Rabin, P. J., Munder, Shapiro, Gulotta and Benjamin, JJ., concur.